Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
Amendment filed 12/16/2020 has been entered. 
	Pending claims 1-5 are addressed below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper (US 2014/0110493) in view of Sickles (US 4343433).

an electrostatic charge component (12) separably and operably coupled to an electrode (16) within the electrostatic spray nozzle that energizes the electrostatic charge component (12), 
wherein: the electrostatic charge component (12) includes an inner surface (inner surface of the outlet 12) that defines a mixing chamber (chamber at the outlet 12 where air and liquid mix) within the electrostatic spray nozzle such that a fluid flow (fluid from 35) from the fluid chemical supply and an air flow (from air inlet 33) from the compressed air supply merge within the mixing chamber (at the inside of 12) to form an atomized fluid flow (par. 34: “Liquid is ejected from an outlet 35 of liquid tip 3 where the liquid is atomized by high velocity gas, usually air, flowing into a central channel 11 through electrode 6 that is disposed around the periphery of the proximal end of liquid tip 3 at outlet 35”) that is electrostatically charged from contact with the inner surface of the electrostatic charge component (12) to become an electrostatically charged atomized fluid flow (par. 34: “forming a charged spray cloud 31”); and 
actuation of the electrostatic spray nozzle causes discharging (see fig. 1)) of the electrostatically charged atomized fluid flow from the electrostatic spray nozzle.  
Cooper does not teach both the form of the electrostatic charge component 12 and inner surface of the component 12 are frustum shaped. 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cooper to incorporate the teachings of Sickles to provide the electrostatic charge component being in a form of a frustum and a frustum shaped mixing chamber. Doing so would improve the mixing capability since tapering shape causes mixing fluid increase velocity, which would consequently improve atomization. It is also noted that applicant appears to have placed no criticality in the shape of this component and the mixing chamber, according to paragraph 6 of the disclosure (The electrostatic charge component that defines the mixing chamber within the electrostatic spray nozzle may be in the general shape or form of a frustum).

Regarding claim 3, Cooper, as modified above,  teaches the electrostatic spray nozzle of claim 1, further comprising a removable cap component (6, 7) and the electrostatic charge component (12) is integrated within the cap component (Par. 34: “Electrode 6 may also be removable and may be integrated with a removable electrode shroud 7”; fig. 3 shows the cap removed from other components into a separate part).  

.  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper in view of Sickles, further in view of Dietrich (US 2013/0240646).
Regarding claim 5, Cooper, as modified above,  teaches the electrostatic spray nozzle of claim 1, wherein the electrostatic spray nozzle comprises a body (2, 51) removably connected to a removable cap component (7). 

However, Dietrich teaches a nozzle (fig. 5) in the same field of endeavor having a body 9 comprises a pair of locking tabs 15 and the removable cap component 5 comprises a pair of locking windows 55 (see fig. 5) such that the removable cap component is operable to mechanically engage with the body when the locking windows receive the locking tabs (par. 67 – 68, “The two lugs 15 protrude into a slit 55”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cooper to incorporate the teachings of Dietrich to substitute the threading connection between the body and removable cap with a pair of locking tabs and the removable cap component comprises a pair of locking windows such that the removable cap component is operable to mechanically engage with the body when the locking windows receive the locking tabs. The substitution of one known element (threading connection) as taught by Cooper for another (connection via pair of locking taps and pair locking windows) as taught by Dietrich would have been obvious to one of ordinary skill in the art at the filing date of the invention since the substitution of the locking connection shown in Dietrich would have yielded predictable results, namely, providing an interlocking connection between the body and cap to prevent the cap falling out as taught by Dietrich in paragraph 68. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158.  The examiner can normally be reached on 8AM - 4PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUONGMINH N PHAM/Primary Examiner, Art Unit 3752